Case: 15-40358      Document: 00513496140         Page: 1    Date Filed: 05/06/2016




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                      No. 15-40358                            May 6, 2016
                                                                            Lyle W. Cayce
DANIEL MARTINEZ; RITA MARTINEZ; JOSE MARTINEZ,                                   Clerk


                Plaintiffs - Appellants

v.

EDWARD F. DAY, II; NATE PEREZ; JOHN ESPARZA; I. ROSALES,

                Defendants - Appellees




                    Appeal from the United States District Court
                         for the Southern District of Texas
                               USDC No: 2:13-CV-178


Before JONES, WIENER, & HIGGINSON, Circuit Judges.
PER CURIAM:*
           Plaintiff-Appellants Daniel Martinez, Rita Martinez, and José Martinez
appeal the dismissal of their warrantless entry and excessive force claims
under 42 U.S.C. § 1983 on the Defendant-Appellees’ motion for summary
judgment. We affirm.
       The summary judgment evidence showed that the Defendant-Appellees,
Nueces County Sheriff’s Deputy Ian Rosales and Nueces County Deputy


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 15-40358       Document: 00513496140         Page: 2    Date Filed: 05/06/2016



                                      No. 15-40358
Constables Nate Perez, John Esparza, and Edward Day, II, responded to an
ongoing assault just after midnight on June 19, 2011, in Robstown, Texas.
They encountered an injured man who provided a description of three
attackers at a nearby party at 1404 Canales Street. That house is owned by
the Plaintiffs. When they arrived at the house, the officers observed a suspect
outside matching the victim’s description. It is undisputed that the suspect ran
into the Plaintiffs’ house to evade the officers. At this point, the parties’
accounts of the subsequent events diverge. It remains undisputed, however,
that Daniel and José initially prevented the Defendants from entering the
home. José also admits that he attempted to prevent the Defendants from
arresting Daniel.
       The Defendants eventually arrested Daniel, Rita, and José. The
Defendants used varying degrees of force in executing the arrests. Daniel’s
declaration states that the officers pepper sprayed, tased, and beat him while
he was handcuffed. Rita’s declaration states that she was handcuffed. José’s
declaration states that officers pepper sprayed him and that at least four
officers sat on him and jumped on him while he was handcuffed. Nevertheless,
the Plaintiffs adduced no evidence of any injuries. The only pertinent summary
judgment evidence showed that emergency medical personnel “checked and
cleared” the Plaintiffs. 1 The Defendants justified their use of force with
evidence that the Plaintiffs were combative and resisted arrest.




       1In their motion for reconsideration in the district court, the Plaintiffs submitted
photographs allegedly depicting injuries sustained by Daniel Martinez and inflicted by the
Defendants. Because the district court denied the Plaintiffs’ motion for reconsideration in a
minute entry, it is not clear whether the district court relied on those photographs.
Regardless, the Plaintiffs failed to authenticate these photographs, see FED. R. EVID. 901,
and they are therefore entitled to no consideration.
                                             2
     Case: 15-40358        Document: 00513496140           Page: 3     Date Filed: 05/06/2016



                                        No. 15-40358
       Relevantly, the district court granted the Defendants’ motion for
summary judgment on the Plaintiffs’ claims of warrantless entry and excessive
force. The district court first held that the claims of warrantless entry should
be dismissed because the Defendants are entitled to qualified immunity. That
court held that the entry was constitutional, and, in the alternative, even if it
was not, it was not clearly established that such action was unconstitutional.
The district court also granted summary judgment on the excessive force
claims, concluding that the Plaintiffs had failed to show that they sustained
any injuries sufficient to support their claim.
       We initially hold that the Defendants are entitled to qualified immunity
on the Plaintiffs’ warrantless entry claims. A public official will be granted
qualified immunity unless the plaintiff shows “(1) that the official violated a
statutory or constitutional right, and (2) that the right was ‘clearly established’
at the time of the challenged conduct.” 2 The Defendants entered the home in
hot pursuit of a suspect who had committed two jailable misdemeanors: assault
and evading arrest. Applying our precedent and that of the Supreme Court in
Stanton v. Sims, we agree with the district court that the law was not clearly
established as to “whether an officer with probable cause to arrest a suspect
for a misdemeanor may enter a home without a warrant while in hot pursuit
of that suspect.” 3 The Defendants are therefore entitled to qualified immunity




       2  Ashcroft v. al-Kidd, 131 S. Ct. 2074, 2080 (2011) (citing Harlow v. Fitzgerald, 457
U.S. 800, 818 (1982)).
        3 Stanton v. Sims, 134 S. Ct. 3, 5 (2013) (per curiam); see also Carroll v. Ellington, 800

F.3d 154, 173 (5th Cir. 2015) (recognizing the Supreme Court’s holding in Stanton “that an
officer who entered a home in 2008 in hot pursuit of a suspected misdemeanant was therefore
entitled to qualified immunity because the law was not clearly established at the time of the
officer’s conduct”).
                                                3
     Case: 15-40358        Document: 00513496140           Page: 4     Date Filed: 05/06/2016



                                        No. 15-40358
on the Plaintiffs’ warrantless entry claims. We need not and therefore do not
express a view on the constitutionality of the Defendants’ warrantless entry. 4
       We further hold that the Defendants are entitled to summary judgment
on the Plaintiffs’ excessive force claims. To establish their excessive force
claims, the Plaintiffs had to show that they suffered “(1) an injury that (2)
resulted directly and only from the use of force that was excessive to the need
and that (3) the force used was objectively unreasonable.” 5 The Plaintiffs failed
to adduce any evidence showing that they suffered any cognizable injuries as
a result of the force allegedly used by the Defendants, and “[a] plaintiff alleging
an excessive force violation must show that she has suffered ‘at least some
injury.’” 6
       AFFIRMED.




       4 See al-Kidd, 131 S. Ct. at 2080 (instructing that courts may decide cases on either
prong of qualified immunity and “should think carefully before expending scarce judicial
resources to resolve difficult and novel questions of constitutional or statutory interpretation
that will have no effect on the outcome of the case” (internal quotation marks omitted)); see
also Carroll, 800 F.3d at 173 (holding that the officer was entitled to qualified immunity on
the second prong and “express[ing] no view on whether [his] entry into [the] home was
constitutional”).
       5 Peterson v. City of Fort Worth, Tex., 588 F.3d 838, 846 (5th Cir. 2009) (quoting

Ballard v. Burton, 444 F.3d 391, 402 (5th Cir. 2006)).
       6 Flores v. City of Palacios, 381 F.3d 391, 397 (5th Cir. 2004) (quoting Jackson v. R.E.

Culbertson, 984 F.2d 699, 700 (5th Cir. 1993)); see also Williams v. Bramer, 180 F.3d 699, 703
(5th Cir. 1999) (“[W]e do require a plaintiff asserting an excessive force claim to have ‘suffered
at least some form of injury.’” (quoting Jackson, 984 F.2d at 700)); Garza v. Traditional
Kickapoo Tribe of Tex., 79 F. App’x 10, 11 (5th Cir. 2003) (unpublished) (“We further hold
that the defendants were entitled to summary judgment on Garza’s Fourth Amendment
excessive force claim, because he has not provided sufficient evidence to show that he suffered
an injury, even an insignificant one.” (citing Knight v. Caldwell, 970 F.2d 1430, 1432 (5th
Cir. 1992))).
                                                4